Title: Thomas Jefferson to Dabney Carr, 24 August 1814
From: Jefferson, Thomas
To: Carr, Dabney


          Dear Sir  Monticello Aug. 24. 14.
          Mr Michie having flown from his agreement to take depositions by consent, in the questions between him and myself, I filed a bill against him to take them de bene esse, and to perpetuate them, which the court has decreed. among others I have taken out a commission for obtaining your deposition. this I now inclose and pray you to fill it with the names of
			 justices who can attend at the time & place notified to the def. you know so much of the case as to be able to direct your own testimony to the proper point, to wit, his fraudulent
			 concealment of
			 his claim on the examination at which you were present. the deposition when taken and inclosed to the clerk had perhaps better come under cover to me for greater safety.
          Your friends here are all well. your brothers suffered severely by the late flood, having lost most of their crops. Sam is indemnified by the amelioration of his land.
			 Peter’s is bettered in some parts & injured in others.
			 Peter Minor lost his entire crops, but with a vast improvemt to his grounds. these losses have not been confined to river sides. every creek & branch committed ravages of which they were
			 thought incapable.
          You recieve public news as early as we do. the late reinforcement in the Chesapeake, & the course it has taken puts us in fear for Washington. I have little doubt we shall have peace in the course of the year, but with a vast increase of hatred to
			 the nation which to such aggravated causes of war has added so flagitious a course
			 of pursuing it, by multiplying such private distresses as can have no effect on the event of the war, other than to prolong it, and envenom it’s course. ever affectionately yours
          Th:
            Jefferson
         